 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE KAPPES, III,                                 No. 2:18-cv-0002 JAM DB PS
12                        Plaintiff,
13            v.                                          ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15

16                        Defendant.
17

18           On May 28, 2019, the undersigned issued an order to show cause, ordering plaintiff to

19   show cause in writing within fourteen days as to why this case should not be dismissed for lack of

20   prosecution due to plaintiff’s failure to file a timely motion for summary judgment. (ECF No.

21   15.) The 14-day period passed, and plaintiff did not respond to the court’s order in any manner.

22   Accordingly, on June 24, 2019, the undersigned issued findings and recommendations,

23   recommending that this action be dismissed due to lack of prosecution. (ECF No. 16.)

24           However, on July 8, 2019, plaintiff filed objections to the findings and recommendations.

25   (ECF No. 17.) Therein, plaintiff explains that epileptic seizures prevent plaintiff from driving and

26   plaintiff was only able to file the complaint “due to the fact that [plaintiff’s] sister was in town . . .

27   and was able to drive [plaintiff] to the courthouse[.]” (Id. at 1.) Plaintiff asks that “the court . . .

28   allow [plaintiff] to continue” and “advise if any additional paperwork should be needed.” (Id.)
                                                          1
 1           The undersigned is cognizant of the challenges faced by pro se litigants. Nonetheless, if

 2   plaintiff is going to continue to prosecute this action, plaintiff must file a motion for summary

 3   judgment as previously ordered. The motion should state why plaintiff thinks the Administrative

 4   Law Judge’s decision was wrong, and identify what evidence supports plaintiff’s arguments.

 5           Accordingly, IT IS HEREBY ORDERED that:

 6           1. Within twenty-eight days of the date of this order, plaintiff shall file a motion for

 7   summary judgment; and

 8           2. Plaintiff is cautioned that the failure to timely comply with this order may result in a

 9   recommendation that this action be dismissed.

10   DATED: July 11, 2019                           /s/ DEBORAH BARNES
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21   DLB:6
     DB\orders\orders.soc sec\kappes0002.pmsj.ord
22

23

24

25

26

27

28
                                                        2
